 Tri-State Truck Service, Inc. and James W. McDon-ald, Jr. Case 6-CA-10881March 19, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn September 13, 1978, Administrative Law JudgeAlmira Abbot Stevenson issued the attached Decisionin this proceeding. Thereafter, the Respondent filedexceptions and a supporting brief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt her recommended Order, as herein modified.We agree with the Administrative Law Judge thatemployees McDonald and Kovach were dischargedby the Respondent in violation of Section 8(a)(1) ofthe Act. We do not agree that the Respondent madeKovach a valid offer of reinstatement on January 25,1978, which tolled the backpay due him, or satisfiedthe Respondent's obligation to extend to Kovach avalid reinstatement offer.The evidence which was credited by the Adminis-trative Law Judge reveals that Kovach was in theoffice of the Respondent's President Snow on January25 to pick up his paycheck. At that time, Snow com-mented to Kovach that he had received a copy of thecharge in this proceeding. Kovach responded that hehad no part in it and that he was leaving town. Hetold Snow he wanted no hard feelings, and offered toshake hands with Snow and be his friend. Snow thensaid, "Well, if you feel that way, why don't I take youout to Ed Marshall and I'll put you back to work."Kovach said no, that he just wanted his check andthat he was leaving. In our opinion, Snow's remarksto Kovach did not constitute a valid offer of reinstate-ment.It is well settled that an employer's offer of rein-statement must be unequivocal, specific, and uncon-ditional for it to remedy the employer's unfair laborpractices. Here, both the timing and the wording ofSnow's remarks reveal that the offer of reinstatementto Kovach was a result of Kovach's disavowing anyinterest in pursuing the charge in this case. It is clear'The Respondent's request for permission to argue orally before theBoard is hereby denied because the record, the exceptions, and the briefsadequately present the issues and the positions of the parties.TRI-STATE TRUCK SERVICE, INC.to us that the Respondent's offer was not forthcomingprior to Kovach's expressed lack of interest in thisproceeding, and that the offer was conditioned onKovach's refraining from further pursuing his Section7 rights. In these circumstances, we find that the Re-spondent did not make an unconditional offer of rein-statement to Kovach and that its obligation to rem-edy its unfair labor practices has not been met.2Accordingly, we will amend the AdministrativeLaw Judge's recommended Order and order fullbackpay and reinstatement for Kovach.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, Tri-State Truck Service, Inc., Paris, Pennsylvania, its offi-cers, agents, successors, and assigns, shall take the ac-tion set forth in the said recommended Order, as somodified:1. Substitute the following as paragraph 2(a):"(a) Offer James McDonald and Thomas Kovachimmediate and full reinstatement to their former posi-tions, or if those positions no longer exist, to substan-tially equivalent positions, without prejudice to theirseniority or any other rights and privileges previouslyenjoyed; and make them whole for any loss of earn-ings each of them may have suffered by reason oftheir discharges on January 21, 1978, in the mannerset forth in the section of this Decision entitled "TheRemedy."2. Substitute the attached notice for that of theAdministrative Law Judge.2 In light of this finding, we deem it unnecessar to pass upon the Admin-istrative Law Judge's discussion and findings concerning the obligation of adiscnrminalee to make inquiries of an employer in order to learn the specificsof a reinstatement offer.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE AILL NOT interfere with, restrain, or coerceemployees by discharging, or in any other man-ner discriminating against them, for striking orengaging otherwise in concerted protected activi-ties.WE WILL NOT in any other manner restrain orcoerce our employees in the exercise of rightsguaranteed them by Section 7 of the NationalLabor Relations Act, as amended.241 NLRB No. 32225 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWtE WILL offer James McDonald and ThomasKovach immediate and full reinstatement totheir former positions or, if those positions nolonger exist, to substantially equivalent positions,without prejudice to their seniority or any otherrights and privileges previously enjoyed, and WEIWIL.L make them whole for any loss of earningsthey have suffered, with interest.TRI-SIATE TRUCK SERVICE, INC.DECISIONSIAIEMEFN1 OF IIIE CASEALMIRA ABBOI STEVENSON, Administrative Law Judge:This case was heard before me in Pittsburgh, Pennsylvania,on July 10, 1978. The original charge was filed and servedon the Respondent on January 23. 1978; the amendedcharge was filed February 27, and served March 2, 1978.The complaint was issued March 2, 1978, and duly an-swered by the Respondent, which amended its answer atthe hearing.'The basic issue is whether or not the Respondent's termi-nation of James McDonald and Thomas Kovach on Satur-day, January 21, 1978, for refusing to work that day be-cause the Respondent would not pay time and a half forSaturday work was violative of Section 8(a)(1) of the Na-tional Labor Relations Act, as amended. For the reasonsfully set forth below, I find that the Respondent violatedthe Act as alleged. Upon the entire record, including myobservation of the demeanor of the witnesses, and after dueconsideration of the briefs filed by the Respondent and theGeneral Counsel. I make the following:FINDINGS OF FA(T AND CONCLUSIONS OF LAWI. JURISDICTIONThe Respondent is a Pennsylvania corporation engagedin the wholesale of gasoline, fuel oil, and motor oil. Duringthe last 12 months it purchased from points directly outsidePennsylvania goods and services valued in excess of $50,000for use at its Paris. Pennsylvania, facility. I conclude thatthe Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II. UNFAIR LABOR PRACTICES2The Respondent is engaged in the sale and delivery offuel oil to industry and private homes. William Snow ispresident, Charles Lipovitch is supervisor, and EdwardMarshall is dispatcher. The Respondent also employs me-chanics and five permanent truckdrivers-James McDon-ald, Thomas Kovach, David Howell, Curtis Pitcock. andRichard Welch. The employees are not union represented.I The General Counsel's motion to correct transcript is granted in theabsence of opposition.2 The relevant facts are substantially undisputed, except as otherwise indi-cated.The Paris, Pennsylvania, area was struck by heavy snowduring the week beginning January 16, 1978, and the Re-spondent was able to operate only 3 days out of the regularMonday-through-Friday 40-hour schedule. Until thatweek, no Saturday work had been requested or performed.On either Tuesday or Friday of the week of January 16,President Snow informed the drivers that because deliverieshad fallen behind that week, they might be called in towork on Saturday if the weather permitted. No commentwas forthcoming from the drivers. On the way home thatday, McDonald and Kovach, who lived together, decidedthat they should get time and a half if they were required towork Saturday. That evening the two of them discussed thematter again, agreeing that they would not work Saturdayunless they received time and a half pay. They then tele-phoned truckdriver David Howell and put the matter tohim; he said he would go along with them if the othertruckdrivers would.' No other drivers were contacted.Early Saturday morning, January 21, President Snow di-rected Supervisor Lipovitch to call the drivers and tell themto come to work. McDonald was the first driver called. Mc-Donald asked if he would be paid time and a half, andLipovitch put Snow on the telephone. McDonald repeatedhis question, and Snow informed him that he had notworked 40 hours that week, and premium pay was paidonly after 40 hours. McDonald stated he would not come inunless he was paid time and a half. Snow told him if herefused to come today, he would not be needed Monday orany other time. A short while later, Snow, who was awarethat McDonald and Kovach lived together, called Kovachto come to work. Kovach told Snow he was sticking withMcDonald and would work only if he was paid time and ahalf. Snow let Kovach know that he would be discharged ifhe did not work that day.4Future possible conduct by ei-ther the employees or management was not discussed ineither conversation. When Snow telephoned David Howell,Howell said he could not come to work because he wassnowed in. McDonald also telephoned Howell, and Howelltold McDonald that he was not working either.Snow waited for McDonald and Kovach most of themorning, thinking they would change their minds and re-port for work. When they had not reported by noon, Snowterminated them. Howell was not terminated because hehad what Snow considered an acceptable excuse. The fuel-delivery trucks were driven that day by the drivers who didreport, supplemented by mechanics and salaried employees.The facts set forth above establish that employees Mc-Donald and Kovach, who were unrepresented and had noestablished means of presenting grievances or complaints,engaged in a concerted refusal to work on Saturday, Janu-ary 21, 1978, because the Respondent would not pay themtime and a half for working that day. The record also estab-lishes that the Respondent, through its knowledge that Mc-Donald and Kovach lived together and Kovach's specifi-cally informing President Snow that he was sticking with3 ased on the testimony of Howell whose version was more probable inlight of all the circumstances than McDonald's.' The facts as to Snow's conversations with McDonald and Kovach onJanuary 21 are based on Snow's testimony, because his versions seemed themore likely, as he seemed to have the more accurate recall, and because hewas in general more credible than they.226 TRI-STATE TRUCK SERVICE, INC.McDonald, had reason to believe the two men were actingin concert.5Moreover, McDonald and Kovach had notbeen asked, and had not refused, to perform Saturday workbefore, there was no discussion of any such conduct by theemployees in the future, and the Respondent admits that itsdemand of Saturday work on this occasion was an isolatedoccurrence brought about by unusual weather conditions.In these circumstances, the conduct of McDonald and Ko-vach was concerted activity protected by Section 7 of theAct.6Accordingly, I conclude that the Respondent's termi-nation of McDonald and Kovach on January 21, 1978. be-cause they refused to work unless they were paid time and ahalf for Saturday, violated Section 8(a)(I) of the Act.REMEDYIn order to effectuate the policies of the Act, I recom-mend that the Respondent be ordered to cease and desistfrom the unfair labor practices found and, in view of thenature thereof, to cease and desist from infringing in anyother manner on its employees' rights guaranteed by theAct. N.L.R.B. v. Entwistle Manufacturing Company, 120F.2d 532 (4th Cir. 1941).I have found that the Respondent discharged James Mc-Donald and Thomas Kovach in violation of Section 8(a)(I)of the Act. The Respondent contends that it offered Ko-vach reinstatement Wednesday, January 25, 1978. Thecredited evidence shows' that Kovach came to Snow's officeon the morning of the 25th to get his paycheck. After Snowtold Kovach his check would not be ready until later in theday, Snow commented that he had been served with a copyof the charge in this proceeding. Kovach said he had nopart in it and was leaving town, "he was going to Clevelandand wanted no hard feelings, and would [Snow] shake hishand and be his friend." Snow responded, "Well, if you feelthat way, why don't I take you out to Ed Marshall and I'llput you back to work"; but Kovach said no, he wanted hischeck, as he was leaving. Ed Marshall is the dispatcherresponsible for delivery trucks, and Snow testified that heintended his offer as an invitation for Kovach to resume hisformer job.In my opinion, Snow's offer neither stated nor impliedany conditions or qualifications. Moreover, in view of thefact that Marshall was the dispatcher, it seems that the onlyreasonable interpretation of Snow's offer was that it was forthe truckdriver job previously held by Kovach, as SnowI Hugh H. Wilson Corporation v. N. L. R.B.. 414 F.2d 1345 (3d Cir. 1969).In any event, the Board has held that "the existence of a 'group' need not becommunicated to management" to insure the Act's protection of concertedactivity. Oklahoma Allied Telephone Company, Inc., 210 NLRB 916, 920(1974). 1 do not construe the dicta in New England Fish Company, 212 NLRB306, fn. 2 (1974). relied on by the Respondent, as necessarily inconsistentwith the aforecited decisions of the Board and court.6N.LR.B. v. Washington Aluminum Companv, Inc.. 370 U.S. 9 (1962);First National Bank of Omaha, 171 NLRB 1145 (1969), enfd. 413 F.2d 921(8th Cir. 1969); Polytech, Incorporated, 195 NLRB 695 (1972). Under thesecases, the protection afforded these two employees is unaffected by the Re-spondent's need to supply its customers with fuel dunng the severe weather,particularly in view of the fact that, as far as the record shows, deliverieswere made by other personnel; or the fact that only two of the Respondent'sfive permanent dnvers participated; or by the employees' failure to informthe Respondent in advance of their demands.'Based on Snow's testimony. Snow was corroborated to some extent hereby company Assistant Treasurer Jean Kuritz. while Kovach seemed particu-larly uncertain about this conversation.intended. Nor is there any basis for concluding that Snow'soffer did not encompass all the rights and privileges previ-ously held by Kovach. The Board has said that, in suchcircumstances, if a dischargee had any doubts aboutwhether the offer was for the job he previously held orwhether the offer was without prejudice to his previouslyheld seniority or other rights and privileges, he should haveinquired,' but Kovach did not inquire. I therefore find thaton January 25, 1978, President Snow unconditionally of-fered Kovach full reinstatement to his former job. whichoffer was immediately and unequivocally rejected by Ko-vach, who did not ask for time to consider the matter. Ifurther find that the offer of reinstatement tolled backpaydue to Kovach.' Accordingly, I recommend that the Re-spondent be ordered to offer James McDonald immediateand full reinstatement to his former job or, if that job nolonger exists, to a substantially equivalent job, withoutprejudice to his seniority or other rights and privileges, andto make McDonald and Kovach whole for any loss of earn-ings suffered by reason of their discharge, tolling backpaydue to Kovach as of January 25, 1978. F. '.: 4WoolworthCompany, 90 NLRB 289 (1950). Interest shall be paid on allamount;; due in the manner prescribed in Florida Steel Cor-poration, 231 NLRB 651 (1977): see, generally. Isis Plhmb-ing & Heating Co., 138 NLRB 716 (1962). Contrary to theRespondent's request, I find that the posting of the usualnotice will best effectuate the policies of the Act."'Upon the foregoing findings of fact, conclusions of law.and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER"The Respondent, Tri-State Truck Service, Inc.. Paris,Pennsylvania, its officers, agents. successors, and assigns,shall:I. Cease and desist from:(a) Interfering with, restraining, or coercing employeesby discharging or in any other manner discriminatingagainst employees for striking or engaging otherwise in con-certed protected activities.(b) In any other manner restraining or coercing employ-ees in the exercise of rights guaranteed by Section 7 of theNational Labor Relations Act, as amended.2. Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Offer James Mci)onald reinstatement to his formeror substantially equivalent position, without prejudice tohis seniority or other rights and privileges: and make JamesMcDonald and Thomas Kovach whole for any loss of earn-Mor Motors Ltd. 216 NL.RB 192 (1975)9 Moro Motors ltd, supra; Robert M. Anderson. an Individual Proprietorshipd/b/a Anderson Plumbing and Heating Company, 203 NL.RB 18 (1973).to First National Bank of Omaha, supra A notice based on that ordered inBrantly Helicopter Corporation, 135 NLRB 1412 (1962), would not be appro-pnate in this case.11 In the event no exceptions are filed as provided b Sec. 102.46 of theRules and Regulations of the National l.abor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations. be adopted hb the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.227 DECISIONS OF NATIONAL LABOR RELATIONS BOARDings each of them may have suffered by reason of theirdischarges on January 21, 1978, in the manner set forth inthe section of this Decision entitled "The Remedy."(h) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all records necessary toanalyze the amount of backpay due under the terms of thisOrder.(c) Post at its facility in Paris, Pennsylvania, copies of theattached notice marked "Appendix."' Copies of said noticeon forms provided by the Regional Director for Region 6,12 In the event that this Order is enforced by ajudgment of a United StatesCourt olf Appeals. the words in the notice reading "Posted by Order of theafter being duly signed by Respondent's representative,shall be posted by the Respondent immediately upon re-ceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by the Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(d) Notify the Regional Director for Region 6, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.National Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."228